El Juez Asociado Señou Wolf,
emitió la opinión del tribunal.
En 15 de octubre de 1926 y en Jayuya, Carmelo Pagan, quien estaba cubierto por la Ley de Indemnizaciones a Obre-ros, sufrió un accidente mientras trabajaba para Joaquín Rodríguez y murió a consecuencia del mismo. Dentro de un mes contado a partir del día en que ocurrió el accidente, las personas con derecho a ello radicaron una reclamación ante la Comisión de Indemnizaciones a Obreros.
De acuerdo con la ley entonces en vigor (Ley 102 de 1925, Leyes de ese año, pág. 905), el obrero lesionado tenía derecho a apelar, dentro de treinta días, de la orden o resolución de la ameritada Comisión de Indemnizaciones a Obreros. Esta comisión fué abolida y la Comisión Industrial de Puerto Rico la substituyó en 14 de mayo de 1928 (Leyes de ese año, pág. 631), y en 25 de septiembre de 1930 dicha comisión, actuando en substitución y subrogación de la anterior Comisión de Indemnizaciones a Obreros, denegó la reclamación fundada en que los peticionarios no dependían del ameritado obrero fallecido. La aludida ley de 1928 proveía que el obrero tenía derecho a solicitar, dentro de diez días, que se' revisara la orden de la comisión. En este caso.no se hizo tentativa al-guna de obtener la revisión del procedimiento dentro de dichos diez días, mas los aquí demandantes presentaron una demanda tal cual si estuviesen actuando de conformidad con la ley anterior.
La Corte de Distrito'de San Juan resolvió que la nueva ley substituyó toda la materia procesal que regía de acuerdo con la ley antigua, incluyendo el derecho de apelación, y que *322■dicha corte de distrito no adquirió jurisdicción para revisar el procedimiento.
 En apelación para ante esta corte los apelantes sostienen que el accidente tuvo lugar mientras regía la ley anterior y que por ende tenían derecho a apelar de confor-midad con la ameritada ley existente. Es ley establecida, en ausencia de cualquier cláusula en contrario (savmg clause), que un nuevo sistema de procedimiento o de apelación subs-tituye un sistema viejo de procedimiento o apelación. El Procurador General cita varios casos a este efecto. La ley más reciente en realidad dice que ella no afectará ningún caso previamente instituido, mas esta cláusula no milita contra un cambio en el procedimiento a seguir. Meramente deja en vigor el derecho de una persona a obtener compensa-ción o daños y perjuicios, según sea el caso. City of Chicago v. Industrial Commission, 127 N. E. 46, 292 Ill. 409; Independent Cotton Oil Co. v. Beachham, 120 Pac. 969.
El Procurador General también presenta una moción para desestimar el recurso pero la base de esta moción es prác-ticamente la misma cuestión sustancialmente envuelta.

La sentencia apelada debe ser confirmada.